Citation Nr: 1826911	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to April 10, 2015, and a rating in excess of 70 percent thereafter.


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1967 to July 1969, including service in the Republic of Vietnam.  Among other awards, the Veteran received the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted a higher 50 percent rating for PTSD, effective February 19, 2013, the date of the Veteran's claim for an increase.

In an April 2015 rating decision, the Veteran was granted a TDIU, effective February 19, 2013.

An April 2017 rating decision granted a higher, 70 percent rating, for PTSD, effective April 10, 2015.  However, as that award did not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  For the period prior to April 10, 2015, the Veteran's PTSD more nearly approximates occupational and social impairment with reduced reliability and productivity.  Occupational and social impairment with deficiencies in most areas is not demonstrated.

2.  For the period from April 10, 2015 to the present, the Veteran's PTSD more nearly approximates occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment is not demonstrated.



CONCLUSION OF LAW

The criteria for a rating for PTSD in excess of 50 percent for the period prior to April 10, 2015, and a rating in excess of 70 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In adjudicating the claims, the Board notes that it has reviewed all of the available evidence in the record on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence, certainly not in exhaustive detail.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, concerning each of the claims.

Increased Ratings

The Veteran is service connected for PTSD, and is rated as 50 percent disabling for the period prior to April 10, 2015, and rated as 70 percent disabling thereafter.  The Veteran asserts that his PTSD is more severe than these assigned ratings would indicate.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  See 38 U.S.C. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such diseases or injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies. 38 C.F.R. § 4.7 (2017).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2017).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

Ratings are assigned according to the manifestation of particular symptoms, but the use of a term "such as" in 38 C.F.R. §  4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118 .

The Veteran has been awarded staged ratings for his PTSD, reflecting the change in his condition over the years, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  A General Rating formula for evaluating all psychiatric impairment other than eating disorders contains the actual rating criteria for evaluating the Veteran's disability.

Pursuant to this General Rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders.

Based on the available claim file and the Veteran's own statements, the Veteran apparently did not receive VA treatment for his PTSD during the appellate period, but VA treatment records do include notes relevant to his mental condition.  In a September 2014 VA primary care attending note, the Veteran is reported as denying depression or anxiety.  In December 2014, September 2015 and October 2016 VA outpatient nursing notes, the Veteran had a negative screen for depression.  In a December 2014 VA inpatient nursing shift note for a hospital stay for unrelated causes, the Veteran is reported for psychosocial to be "WNL" pleasant and cooperative, with family at his bedside.  In a February 2015 PTSD Triage Intake Consult, the Veteran is reported as denying suicidal or homicidal ideation, as saying he had not had thoughts about taking his life, as saying he had never had a suicide attempt, and as saying he was not currently feeling hopeless about the present or future.  

In addition, VA treatment records show that, from at least April 2014 to April 2017, the Veteran frequently attended a weekly VA weight loss motivational group, attending dozens of sessions.  The records often note that the Veteran was attentive and interested and participated in class.  

The Veteran had private treatment for his PTSD through a Licensed Psychological Associate.  The claim file contains six letters to the VA from this private provider (L.G.), dated from January 2008 to March 2015, assessing the Veteran's PTSD and symptoms, but no private treatment records beyond these six letters.  In all six letters from January 2008 to March 2015, private provider L.G. reported that the Veteran had severe, chronic PTSD, with a GAF score of 38.  The letters reported a progressively worsening PTSD condition over time, despite reporting a consistent GAF score of 38 in each letter.  In two letters from January 2013 and April 2013 (both of which said the Veteran had last been seen on January 22, 2013), private provider L.G. reported that the Veteran was having more sleep problems, with nightmares.  He used to socialize more, but was now more isolated.  Since shrapnel was recently found in his back from a hand grenade during service, he had been having more frequent thoughts about the incident.  The Veteran reported his short-term memory was "terrible," and that he lost his train of thought while talking, and private provider L.G. reported that she had observed this happen during the Veteran's last visit.  The Veteran's irritability was reported to be worse, and he was reported to be more hypervigilant.  In the January 2013 and April 2013 letters, private provider L.G. also noted non-PTSD related issues (e.g., arthritis) that were having an impact on the Veteran.  Private provider L.G. reported that she considered him to be permanently and totally disabled and unemployable. 

In a May 2014 letter, reporting a last treatment date of mid-February 2014, private provider L.G. again reported severe, chronic PTSD with a GAF score of 38.  Private provider L.G. noted that the Veteran's sleep was worse, with nightmares about snakes, that the Veteran reported he was more moody, and that the Veteran said he was more short tempered because his sex life was "going south" and the VA didn't provide enough Viagra.  The Veteran reported he had difficulty adjusting to change and stressful situations, had more problems with short term memory, his concentration was poor, and he was unable to maintain any job that required extended periods of concentration, decision-making, and interaction with other people.  The Veteran reported isolating more, and that he was not able to initiate or maintain social relationships.  Private provider L.G. again noted some possibly non-PTSD related issues (e.g., Veteran not exercising as much, problems with his sex life) that were having an impact on the Veteran.  Private provider L.G. opined that the Veteran was permanently and totally disabled and unemployable.

Finally, in a mid-March 2015 letter, reporting a last treatment date of early March 2015, private provider L.G. again reported severe, chronic PTSD with a GAF score of 38, and reported that the Veteran continued to have significant disturbances in all areas of his life due to his PTSD symptoms.  Private provider L.G. reported that, during a recent hospitalization (for other causes), the Veteran reported feeling very uncomfortable and trapped while in the hospital.  The Veteran reported he was thinking more about Vietnam as he got older and, looking back, he felt more frightened now than he did then.  He reported his sleep was still poor, and that he was more irritable.  Private provider L.G. again noted some apparently non-PTSD related issues that were having an impact on the Veteran, such as that, post-hospitalization, he was not able to exercise as much as he once did, and he had more concerns about his health.  She opined that he was permanently disabled. 

The Veteran was afforded two VA examinations for PTSD during the appellate period.  In an April 2013 VA examination, the VA examiner conducted an in-person examination and reviewed the Veteran's claim file and other documents.  The April 2013 VA examiner determined that the Veteran had a diagnosis of PTSD, with no other mental disorders.  Going through the Veteran's history and symptoms, the VA examiner noted that the Veteran reported he had been separated but not divorced for many years, and had lived alone in his mother's house since her death in 2007.  The Veteran reported he maintained regular contact with his three daughters, but was otherwise socially isolated.  The Veteran reported that he had given up on romantic relationships, as all they wanted was your money anyway.  He no longer spent time with former friends since he quit drinking and smoking in 2007.  His typical day consisted of watching TV and doing yard work.  The Veteran reported he had not worked since 2007, when he retired from his job as a forklift operator and bailor.  The Veteran reported no relevant legal or behavioral history, abstinence from alcohol consumption since 2007, and no history of illicit drug use.  The VA examiner noted that the Veteran was casually dressed and adequately groomed, and was friendly and cooperative with the examiner.  Speech was limited in spontaneity, with some expressive language difficulty, and the Veteran exhibited some difficulty comprehending the examiner's questions.  The Veteran described his mood as "good" and the examiner noted he was mildly irritable at times.

The April 2013 VA examiner reported, based on the Veteran's statements during the examination, that the Veteran's only mental health treatment consisted of infrequent counseling sessions with private provider L.G., a Licensed Psychological Associate, approximately once every four months.  The April 2013 VA examiner noted that a letter in the claim file indicated that the Veteran was last seen by L.G. in January 2013, with the letter reporting a diagnosis of PTSD, chronic, severe.  The VA examiner noted that the letter documented exacerbation of PTSD symptoms including decreased sleep, increased nightmares, increased intrusive thoughts of combat, increased social isolation, increased irritability, increased hypervigilance, and decreased short-term memory.  The April 2013 VA examiner noted that the recent L.G. letter reported a GAF score of 38, and that the same GAF score of 38 was reported in a prior letter by L.G. that had been prepared for the Veteran's previous November 2010 VA examination.  The April 2013 VA examiner noted that the prior November 2010 VA examiner had found this GAF score to be inconsistent with the Veteran's clinical presentation.  The April 2013 VA examiner stated that, in fact, a GAF score of 38 would indicate need for intensive outpatient or residential treatment, and that such a low GAF score was erroneous, and clearly not indicated on the basis of the current, April 2013 VA mental status examination.  The April 2013 VA examiner also noted that the Veteran was currently taking no psychotropic medication.

In reviewing the Veteran's symptoms under the rating criteria for DC 9411 for PTSD, the April 2013 VA examiner found that the Veteran had symptoms of anxiety (a 30 percent disability level rating symptom), chronic sleep impairment (30 percent), mild memory loss, such as forgetting names, directions or recent events (30 percent), impaired abstract thinking (50 percent), disturbances of motivation and mood (50 percent), and inability to establish and maintain effective relationships (70 percent).  The examiner noted the Veteran was free of hallucination and delusions.  His thought content was negative for homicidal and suicidal ideation, with no history of suicidal or violent behavior.  The Veteran was alert and oriented, his attention and concentration were fully intact, his insight was fair, and his judgment was good.  The Veteran's recent memory was moderately impaired, and his remote memory was grossly intact.  The VA examiner stated that the Veteran was considered to be an honest reporter and a reliable historian.  The examiner found that the Veteran was capable of managing his own financial affairs.  The April 2013 VA examiner also noted that the Veteran had a current PCL-M score of 60, consistent with moderate to severe PTSD symptomatology, but explained clinical enquiry suggested the Veteran's comprehension of the content of this measure was limited, and so the validity of this score was questionable.

The April 2013 VA examiner concluded that the Veteran had PTSD, chronic, with symptoms of mild to moderate severity, with a GAF score of 55 under the DSM-IV criteria.  The April 2013 VA examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity, which is the 50 percent level for PTSD under the DC 9411 rating criteria.  The examiner noted that, relative to the November 2010 VA examination's findings, the Veteran's current occupational functioning was unchanged, while his psychosocial functioning appeared to have declined somewhat as a result of his chronic PTSD symptoms and also his medical problems. 

In April 2015, the Veteran was afforded another VA examination for PTSD.  The examiner found the Veteran had a PTSD diagnosis and no other mental disorders.  Reviewing the Veteran's history and symptoms, the April 2015 VA examiner noted that the Veteran was divorced due to sexual dysfunction, possibly related to the effects of diabetes and potentially Agent Orange.  The Veteran reported he had retired in 2007 from a printing plant, where he had worked with mild difficulty as a forklift operator, and had had some problems with focus and concentration, and avoidance of others.  He made no further attempts to work.  The April 2015 examiner stated that the Veteran had no present treatment for PTSD, depression, or anxiety, although he had had treatment in the community several years ago.  The VA examiner noted that he had reviewed the Veteran's civilian medical records.  The VA examiner noted that the Veteran reported no relevant legal or behavioral history, and no relevant substance abuse history.  The April 2015 VA examiner found that the Veteran was capable of managing his financial affairs.

In reviewing the Veteran's symptoms under the rating criteria for DC 9411 for PTSD, the April 2015 VA examiner found that the Veteran had symptoms of depressed mood (a 30 percent disability level rating symptom), mild memory loss, such as forgetting names, directions or recent events (30 percent), difficulty in establishing and maintaining effective work and social relationships (50 percent), difficulty in adapting to stressful circumstances, including work or a work-like setting (70 percent), and inability to establish and maintain effective relationships (70 percent).  The VA examiner reported the Veteran had a euthymic mood and broad affect during the examination.  
      
The April 2015 VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which is the 10 percent level for PTSD under the DC 9411 rating criteria.  Because the VA now uses the newer DSM-V criteria rather than the DSM-IV criteria with GAF scores, no GAF score was assigned.  The April 2015 examiner stated that the Veteran could not relate any changes in behavior due to PTSD, his symptoms were not increased at this time under PCL-M, and the Veteran did not appear any more impaired by PTSD compared to previous assessments.  The April 2015 VA examiner noted, however, that the Veteran's discussion of factors that impaired him included diabetes and circulatory problems, as well as erectile dysfunction, that were associated with Agent Orange exposure.  The VA examiner stated that the Veteran's current problems were less than likely related to PTSD, and recommended that evaluation for problems related to Agent Orange should be pursued.

Turning to an analysis of the evidence as a whole, the Board notes that the six letters from private provider L.G. document that the Veteran saw L.G. for his PTSD at least five times from January 2008 to March 2015, but do not indicate how often the Veteran saw private provider L.G., and in fact do not specifically indicate whether the Veteran saw L.G. on any occasion beyond those five dates.  The six letters also show that, for a number of these visits, there was a two to three month gap between the Veteran's last visit and the date of the letter, indicating that the Veteran may not have been seeing provider L.G. on a frequent basis.  During the April 2013 VA examination, the Veteran apparently reported that he saw L.G. infrequently, approximately every four months.  In the April 2015 VA examination, the Veteran apparently reported that he had had treatment in the community several years ago, but was receiving no present treatment for PTSD, depression, or anxiety, although a mid-March 2015 letter from L.G. stated that she had last seen the Veteran in early March 2015, shortly before the April 2015 VA examination.  In addition, as noted, there is no available evidence that the Veteran received VA treatment for his PTSD during the appellate period.  Taken as a whole, the available evidence appears to show that, during the entire appellate period at issue, the Veteran was not receiving frequent or regular treatment for his PTSD, either from private or VA providers. 

In addition, the Board notes that the fact the Veteran frequently and actively participated in a VA weekly weight loss motivational group from at least April 2014 to April 2017, is pertinent to the Veteran's condition.  The fact that the Veteran was able to attend dozens of such interactive group sessions over these years indicates that he was able to function and interact with others. 
 
Period Prior to April 10, 2015 

For the period prior to April 10, 2015, the Veteran is rated at 50 percent disabled for PTSD under DC 9411.  The available record as a whole does not indicate that the Veteran's symptoms during this time period warrant the next highest rating of 70 percent, which requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  For example, there is no evidence that during this time period the Veteran suffered from suicidal ideation, obsessional rituals that interfered with routine activities, near-continuous panic or depression, impaired impulse control, spatial disorientation, or neglect of personal appearance and hygiene.  

The April 2013 VA examination found that the Veteran's PTSD symptoms were mild to moderate, with a GAF score of 55, and that the Veteran had occupational and social impairment with reduced reliability and productivity, which is the 50 percent level for PTSD under DC 9411.  Although the April 2013 VA examination noted one symptom at the 70 percent rating level (inability to establish and maintain effective relationships), the VA examination as a whole did not support a 70 percent rating.  

Two letters from private provider L.G. during this staged rating period, dated April 2013 and May 2014, stated the opinion that the Veteran's PTSD was severe with a GAF score of 38, but the April 2013 VA examination provided a credible rationale for why the VA examiner believed these L.G. opinions were erroneous.  For example, the April 2013 VA examiner explained that a GAF score of 38 would indicate a need for intensive outpatient or residential treatment.  Yet, the records from this time period indicated that the Veteran was not receiving intensive outpatient or residential treatment from private provider L.G. or any other source.  In addition, significantly, the six available opinion letters from L.G. from 2008 to 2015 all report a progressive worsening of the Veteran's PTSD, yet all report a consistent GAF score of 38, with no variation.  Despite the stated opinion of L.G. during this period that the Veteran's PTSD was severe with a GAF score of 38, and despite the Veteran's assertion in his December 2013 Notice of Disagreement that the VA should accept L.G.'s assessments and not give preference to the VA examination's findings, the Board finds that the objective medical findings and opinion of the April 2013 VA examiner should be accorded the greater probative weight.  

In addition, other evidence amply demonstrates that the Veteran's PTSD symptoms during this staged rating period were not at the level of severity required for a 70 percent rating.  For example, the April 2013 VA examiner, among other pertinent findings, determined that the Veteran was capable of managing his own financial affairs.  The record shows that, starting in at least April 2014 and continuing through the end of this rating period, the Veteran was frequently attending and actively participating in the weekly VA group weight loss treatment classes.  Despite the Veteran's reported statement in his April 2013 VA examination that he had given up on romantic relationships, the May 2014 opinion letter from L.G. documents the Veteran as saying his sex life was "going south" and that he had dealt with the VA about Viagra, indicating that the Veteran was having social interactions and was able to navigate the VA to try to get a prescription.  In a September 2014 VA treatment record, the Veteran is reported as denying depression or anxiety.  During a December 2014 VA hospital stay, the Veteran was reported for psychosocial to be "WNL" pleasant and cooperative, with family at his bedside.  In a February 2015 PTSD Triage Intake Consult, the Veteran was reported as denying suicidal or homicidal ideation.  
 
In sum, taken as a whole, the available record does not support an increase to 70 percent for this staged rating period, as there is no indication the Veteran suffered from suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (e.g., unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (e.g., work or work like setting); inability to establish/maintain effective relationships.  The Board finds that the persuasive evidence during this period fails to indicate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, as is required for the next higher rating of 70 percent. Bowling v. Principi, 15 Vet. App. 1, 11 (2001); Vazquez-Claudio v. Shinseki, 2012-7114, (Fed. Cir. Apr. 8, 2013) (holding that a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation).  The Board finds that the Veteran's symptoms of PTSD more nearly approximated the criteria for a 50 percent rating in the period prior to April 10, 2015, and that an increased rating for this period must be denied.

Period beginning on April 10, 2015 

For the period beginning on April 10, 2015, the Veteran is rated at 70 percent disabled for PTSD under DC 9411.  The available record as a whole does not indicate that the Veteran's symptoms during this time period warrant the next highest rating of 100 percent, which requires total occupational and social impairment.  There is no evidence that, during this staged rating period, the Veteran suffered from gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; or memory loss for names of close relatives, own occupation, or own name.

The April 2015 VA examination found that the Veteran had several PTSD symptoms at the 30, 50 and 70 percent disability rating levels, but did not find that the Veteran had any symptoms at the 100 percent disability rating level.  For example, the April 2015 VA examiner determined that the Veteran was capable of managing his own financial affairs.  In fact, the April 2015 VA examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, which is the 10 percent disability level, and the VA examiner stated that the Veteran did not appear any more impaired by his PTSD than in prior assessments.  The April 2015 VA examiner opined that the Veteran's impairments might be due, in part, to medical conditions and Agent Orange exposure, and were less than likely related to PTSD.

Although a March 2015 letter from private provider L.G. during this rating period again stated that the Veteran had severe PTSD with a GAF score of 38, the Board finds this private opinion less credible than the April 2015 VA examiner's opinion, for the reasons explained in the prior staged rating section discussion.  In addition, some of the reasons that L.G.'s March 2015 opinion gave for the Veteran's difficulties were related to his physical condition, rather than his PTSD, such as that, since his hospitalization, he was not able to exercise as he once did, and had more concerns about his health.

In addition, other evidence demonstrates that the Veteran's PTSD symptoms during this staged rating period were not at the level required for a 100 percent rating.  For example, the record shows that, from April 2015 to at least April 2017, the Veteran was frequently attending and actively participating in the VA's weekly group weight loss treatment classes, demonstrating that he was functioning and engaging in at least some level of social interaction.  September 2015 and October 2016 VA outpatient nursing notes documented that the Veteran had a negative screen for depression.  There is no documentation during this staged rating period of suicidal or homicidal ideation, much less that the Veteran presented a persistent danger of hurting self or others, and there is no documentation of any delusions or hallucinations, disorientation to time or place, or any of the other 100 percent rating level symptoms.

In sum, there is no indication in the available record that an increase to 100 percent for this staged rating period is warranted, as there is no evidence that the Veteran suffered from symptoms indicative of total occupational and social impairment.  The Board finds that the Veteran's symptoms of PTSD more nearly approximated the criteria for a 70 percent rating in the period beginning April 10, 2015, and that an increased rating for this period must be denied.

In reaching the above conclusions on the Veteran's claims for increased ratings, the Board has not overlooked the Veteran's statements in support of his claim.  In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing irritability or nightmares.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have, and these types of findings are not readily observable by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a dislocated shoulder or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions).  Furthermore, the Board finds the objective medical findings and opinions provided by the experts at the Veteran's VA examinations should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . .  As is true with any piece of evidence, the credibility and weight to be attached to these opinions . . . is, in the first instance, within the province of the adjudicators," i.e., the Board).

Therefore, the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  The preponderance of the evidence is against the Veteran's claim for increased ratings for PTSD, and as such entitlement to a rating for PTDS in excess of 50 percent prior to April 10, 2015, and in excess of 70 percent thereafter, is denied.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD for the period prior to April 10, 2015, and a rating in excess of 70 percent thereafter, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


